Citation Nr: 0807014	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of fracture of the left radius.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971, including combat service in the Republic 
of Vietnam, and his decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of service connection for back pain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is left-hand dominant; therefore, his left 
forearm is his major extremity and left forearm is his minor 
extremity.

2.  The residuals of a fracture of the left radius are 
productive of limitation of pronation with loss beyond the 
last quarter of the arc.

3.  The veteran is not diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no higher, for residuals of fracture of the left radius are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Codes 5205-5213 (2007).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 
3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2005, prior to the initial AOJ decision of his claims.  
This notice fully notified the veteran of all the Pelegrini 
II elements as set forth above.  The veteran was provided 
further notice with regard to his claim for service 
connection for PTSD in January 2007 along with a PTSD 
Questionnaire he was requested to complete and return, which 
he failed to do.  

The Board also notes that the veteran was provided notice in 
September 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded.  However, given the denial of the 
veteran's claim for service connection for PTSD, any 
questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of his claim.  As for his claim for an increased 
disability rating for his service-connected disability, the 
RO can cure any defect in notice by providing the veteran 
with appropriate notice and opportunity to respond as to what 
effective date should be assigned for the increased 
disability rating awarded herein prior to executing this 
decision.  

Furthermore, with regard to his claim for an increased rating 
for service-connected hypertension, In Vazquez-Flores v. 
Peake, the Court held that, for a claim seeking increased 
compensation for an already service-connected disability, 
38 U.S.C.A. § 5103(a) requires that VA notify the claimant 
that he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, slip op. at 5-6.

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that any notice errors caused 
by the Vasquez-Flores decision did not affect the essential 
fairness of the adjudication of the veteran's claim for an 
increased disability rating for service-connected residuals 
of fracture of the left radius.  The veteran was advised in 
the notices that he must provide evidence demonstrating a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran underwent two VA examinations at which 
he reported the functional limitations that flare ups of his 
service-connected disability cause.  In addition, his 
representative submitted argument in February 2008 that 
utilized the evidence of record to argue why the veteran is 
entitled to a compensable rating.  In this manner, the 
veteran has shown actual knowledge of the evidence needed to 
establish entitlement to a higher disability rating for his 
service-connected disability.  Furthermore, the veteran was 
provided notice in September 2006 that disability ratings 
were assigned a rating from 0 to 100 percent under the 
schedule for evaluating disability as published in the Code 
of Regulations, that disability ratings may be assigned at 
other levels, and that the nature and symptoms, severity and 
duration, and impact on employment were considered in 
determining disability ratings.  In addition, as the Board is 
granting an increase in the veteran's disability rating for 
this disability, it is clear sufficient evidence has been 
obtained with respect to this issue.

For these reasons, the Board finds that the veteran is not be 
prejudiced by the Board's adjudication of his claim.  He 
either had actual knowledge or a reasonable person could be 
expected to understand what was needed.  Thus, even assuming 
a notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication.  
The veteran's claim has been adjudicated continuously since 
the filing of his claim in May 2005 giving him plenty of time 
to become familiar with the VA claims process and of what he 
needed to provide in order to substantiate his claim for a 
compensable rating.  Accordingly, the Board finds that any 
error in the notices provided to the veteran on his claim for 
an increased disability rating have not affected the 
essential fairness of the adjudication.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  
The veteran failed to identify either VA or non-VA treatment 
for the claimed conditions, although asked to do so.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
had been obtained and considered.  He has not identified any 
additional evidence to support his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist on claims for service connection also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was afforded VA examination on his 
claim for PTSD in June 2005.  

For claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  The RO 
provided the veteran appropriate VA examinations in June 2005 
and November 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined, and he has not reported receiving any treatment 
since then.  Thus there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2.  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  
The veteran is service-connected for residuals of a fracture 
of the left radius that is currently evaluated as zero 
percent disabling under Diagnostic Code 5206.  Under 
Diagnostic Code 5206, a 10 percent disability rating is 
warranted when there is limitation of flexion of the forearm 
100 degrees (whether major or minor).  38 C.F.R. § 4.71a 
(2007).  The Board finds, however, given the current medical 
evidence that the veteran's disability is more aptly 
evaluated under Diagnostic Code 5213 for impairment of 
supination and pronation.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical 
evidence shows that the veteran is left-hand dominant, his 
left forearm is his major extremity.  Thus the major 
extremity is affected by the veteran's service-connected 
disability, and only the criteria with related to the major 
upper extremity will be discussed.

Diagnostic Code 5213 provides for a 10 percent evaluation 
where supination is limited to 30 degrees or less.  When 
pronation is lost beyond the last quarter of the arc, the 
hand does not approach full pronation, a 20 percent 
evaluation is assigned.  A 20 percent evaluation is also 
warranted where there is loss of supination and pronation 
(bone fusion) and the hand is fixed near the middle of the 
arc or moderate pronation.  Where there is limitation of 
pronation with loss beyond the middle of the arc or where the 
hand is fixed in full pronation, a 30 percent evaluation is 
assigned.  Finally, a 40 percent disability rating is 
warranted where there is loss of supination and pronation 
(bone fusion) with the hand fixed in supination or 
hyperpronation.  .

VA recognizes that normal range of motion of the elbow is 0 
to 145 degrees (extension to flexion).  38 C.F.R. § 4.71a, 
Plate I (2007).  Normal forearm pronation is 0 to 80 degrees, 
and normal forearm supination is 0 to 85 degrees.  Id.  
Normal range of motion of the wrist is 70 degrees of 
dorsiflexion to 80 degrees of palmar flexion, and 20 degrees 
of radial deviation to 45 degrees of ulnar deviation.  Id. 

The medical evidence of record only consists of two VA 
examinations.  At the first examination conducted in June 
2005, the veteran reported that his forearm occasionally has 
flare up pain precipitated by extensive use of the forearm.  
He described this pain as a dull, achy pain rated at 2 to 3 
out of 10.  He reported that the last flare up was six to 
seven months before.  The pain does not radiate, but the 
veteran did describe weakness, numbness and stiffness.  
However, he denied swelling, inflammation, drainage, locking 
up, or abnormal movement.  He reported that two aspirin and 
rest are enough to control flare up pain.  He also stated 
that he has learned to avoid using his left arm to avoid 
flare ups, using his right arm to compensate.  The veteran is 
left-handed.

Physical examination failed to show any functional limitation 
of motion of either the wrist or the elbow (i.e., flexion, 
extension, pronation, supination, dorsiflexion and plantar 
flexion).  There was no evidence of deformity.  Muscle tone 
and strength in the forearm was within normal limits.  There 
was no pain, tenderness or discomfort noted through the range 
of motion tested.  He had no sensory deficit in the left 
forearm.  He was independent in all basic self care at the 
ambulatory level.  He was able to use both upper extremities 
for physical activity including dexterity and prehension of 
the hand in the normal range.  X-ray of the left forearm did 
not show any evidence of fracture or other soft tissue or 
bony abnormalities.

The examiner's assessment was status post fracture, left 
radius, healed.  In commenting on the DeLuca factors, the 
examiner stated that, although not clearly delineated, during 
flare ups increase in limitation of range of motion and 
impairment of the veteran's functional capacity could happen.  
The degree of any increase, however, cannot be exactly 
expressed without mere speculation.  No objective evidence 
was detected of weakness, incoordination, fatigue or lack of 
endurance.

The veteran underwent a second VA examination for this 
disability in November 2006.  The veteran basically described 
the same flare up symptomatology (pain and numbness) 
occurring with strenuous use of the left arm, although he 
reported such pain now as 5-7 out of 10 and occurring every 
three to four months.  He also complained of some weakness of 
the left arm with lifting.  

On examination, there was no swelling, heat, erythema or 
tenderness on palpation of the left forearm.  Range of motion 
of the left elbow was 0 to 142 degrees of flexion without 
pain.  Pronation was 0 to 42 degrees without pain, and 
supination was 0 to 90 degrees without pain.  Wrist flexion 
was 0 to 54 degrees without pain, and extension was 0 to 52 
degrees without pain.  Ulnar deviation was 15 to 40 degrees, 
and radial deviation was -15 to 5 degrees without pain.  In a 
resting position, the veteran had a 15 degree ulnar 
deviation.  Three repetitive range of motions did not change 
his ranges of motion.  X-rays of the left forearm revealed no 
evidence of fracture, soft tissue or bony abnormality.  The 
diagnosis was status post fracture of the left radius, 
healed.  In commenting on the DeLuca provisions, the examiner 
stated that the veteran may have additional limitation in 
range of motion, pain and limitation of functional capacity, 
but she was unable to estimate the actual additional 
limitation without resort to speculation.  She did not, 
however, detect any objective evidence of incoordination, 
fatigue or lack of endurance.

The Board finds that, based upon the range of motion findings 
in the November 2006 VA examination, an evaluation of 20 
percent is warranted for pronation that is lost beyond the 
last quarter of the arc where the hand does not approach full 
pronation.  The November 2006 VA examination shows the 
veteran's pronation was limited to 45 degrees when normal is 
80 degrees.  Thus, he clearly has lost the last quarter of 
the arc and his hand does not approach full pronation.  

The Board finds, however, that the preponderance of the 
evidence is against finding that a disability rating higher 
than 20 percent is warranted for the veteran's residuals of 
fracture of the left radius.  The evidence fails to show that 
he has ankylosis of the elbow (Diagnostic Code 5205), 
limitation of flexion of the forearm to 70 degrees 
(Diagnostic Code 5206), limitation of flexion of the forearm 
of 90 degrees (Diagnostic Code 5207), nonunion of the radius 
and ulna with flail false joint (Diagnostic Code 5210), 
nonunion of the radius in the lower half with false movement 
(Diagnostic Code 5212), fixation of the left hand in 
pronation (Diagnostic Code 5213) or limitation of pronation 
beyond the middle of the arc (Diagnostic Code 5213).  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 20 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment beyond that contemplated in the rating or frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus 
the veteran's appeal is granted in that a 20 percent 
disability rating, but no higher, is awarded for his service-
connected residuals of fracture of the left radius.

III.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2007) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

Based on a careful review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD 
because the evidence does not show he has the condition.  

The veteran has not identified any treatment records related 
to his claim for PTSD.  The claims file does, however, 
contain VA treatment records and psychiatric evaluations from 
the 1970s and 1980s that are relevant to the veteran's claim.  
In addition, he had a VA examination for initial PTSD 
evaluation in June 2005.

The medical evidence reveals that the veteran does not have a 
diagnosis of PTSD.  Rather, the medical evidence shows that 
he has a long history of treatment for paranoid schizophrenia 
manifested by auditory hallucinations, suspiciousness of 
others, paranoid delusions, ideas of reference and 
persecution, anxiety (nervousness) and depression with 
impairment in occupational and social functioning because of 
these symptoms.  

At the VA examination in June 2005, the veteran reported for 
the first time that he began having hallucinations in service 
due to an incident during jump school where he had a bad jump 
and hit his heels on the back of the airplane.  This incident 
is the sole claimed in-service stressor.  After interviewing 
the veteran and obtaining a very detailed history of the 
veteran's psychiatric medical history, the examiner concluded 
that the veteran has a psychotic disorder, not other 
specified, with a historical diagnosis of paranoid 
schizophrenia.  The examiner noted that it was somewhat 
difficult to differentiate between the two diagnoses as the 
veteran was not able to provide a clear history.  The 
examiner stated clearly, however, that the veteran does not 
meet the diagnostic criteria for a diagnosis of PTSD.  

Without a current diagnosis of PTSD, service connection for 
this psychiatric disorder is not warranted.  The veteran's 
own statements that he has PTSD are not competent as he has 
no medical expertise in order to render such a medical 
diagnosis.  Laypersons are not qualified to render medical 
opinions; thus such opinions are entitled to no weight.  
Cromely v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Rather the competent 
medical evidence shows the veteran's psychiatric disability 
is a psychotic disorder historically diagnosed as paranoid 
schizophrenia.  

Thus the preponderance of the evidence is against finding 
that the veteran has PTSD related to his military service.  
The preponderance of the evidence being against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


ORDER

Entitlement to a disability rating of 20 percent for 
residuals of fracture of left radius is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Service connection for post traumatic stress disorder (PTSD) 
is denied.

REMAND

The Board remands the veteran's claim for service connection 
for back pain for further development.  Initially the Board 
notes that the veteran has claimed that he has chronic back 
pain.  He has not, however, identified any treatment records 
for such a condition.  On remand, the veteran should be asked 
to identify any treatment, whether VA or non-VA, that he has 
received since service for his back pain.  If such treatment 
is with a private medical care provider, the veteran should 
provide VA with a fully completed release of information form 
so that VA can assist him in obtaining these treatment 
records.  If the veteran chooses, however, he may submit such 
records himself directly to VA.

In addition, the Board finds that a VA examination is in 
order.  The service medical records contain a treatment note 
dated August 10, 1970, in which the veteran was seen for 
multiple complaints including back pain.  Although the 
writing is mostly illegible, it seems that this was a 
distinct complaint separate from the veteran's complaints 
about a recurrence of his venereal disease.  He was treated 
with Robaxin and heat.  Furthermore, at the June 2005 VA 
examination for PTSD, the veteran reported that he injured 
his back in a jumping accident when he hit his heels on the 
back of an airplane.  

Thus, a VA examination is necessary in order to determine 
whether the veteran in fact has a current back disorder with 
a recognized pathology as the cause of the veteran's 
complaints of back pain, and, if so, whether it is at least 
likely as not related to any injury or disease in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
provide the names, addresses and dates of 
treatment of all medical care providers, VA 
or non-VA, who have provided pertinent 
treatment for his complaints of back pain. 
For any private medical care providers 
identified, the veteran should be advised to 
submit fully completed release forms 
authorizing VA to request copies of the 
treatment records from these identified 
private medical care providers.  The veteran 
should be advised that he can submit said 
treatment records himself directly to VA in 
lieu of submitting the completed release 
forms.  If the veteran provides completed 
release forms, the identified treatment 
records should be requested.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  Then, the veteran should be scheduled 
for a VA spine examination.  The claims file 
should be made available and reviewed by the 
examiner.  After reviewing the file and 
conducting any necessary diagnostic tests, 
the examiner should provide a diagnosis of 
any current back disorder the veteran may 
have that provides a pathology for the 
veteran's complained of back pain.  If the 
examiner finds that the veteran has a 
current back disorder, then he/she should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the current back 
disorder is related to any disease or injury 
incurred during service.  In rendering this 
opinion, the examiner is specifically 
directed to consider the veteran's reported 
history of an injury in service and the in-
service treatment note dated August 10, 
1970, showing treatment for complaints of 
back pain, as well as any report of a 
continuity of symptoms since that time.

3.  Then, the RO must readjudicate the 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


